Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 1 of 14

Fill in this information to identify the case:

‘Debtor name PAVMED INC.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number (if known) 6:49-bk-03300

\ i

 

(1 Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 125

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1344,
1519, and 3571.

fe Declaration and signature

1 am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

 

OBO RR Ree

Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon S-BO-I4 x wat Von Den)
Sighattiré of individual signing’on pent of debtor

 

Patricia A. Van Degna
Printed name

 

President
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 _ Filed 05/30/19 Page 2 of 14

Fill in this information to identify the case: |
|Debtor name | PAVMED INC. |

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA {1 Check if this is an

 

 

 

‘Case number (if known): _6:19-bk-03300 amended filing

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and Name, telephone number: Nature of claim Indicate if:claim: : Amount of claim : : : :
complete mailing address, and email address of (for example, trade is contingent, if the claim is fully unsecured, fill in only unsecured claim amount. If):
including zip code. creditor contact debts, bank loans, unliquidated, or. claimis partially secured, fill-in total claim amount and deduction for:
Hee : eS es : professional services, . ..... disputed value of-collateral or setoff to calculate unsecured claim. <
and.government : “4 Total claim, if Deduction for value Unsecured claim
-contracts) partially secured of collateral or setoff

GEO Genesis, Inc. All assets Unliquidated $110,372.00 $37,761.96 $72,610.04
and Edward &
Patricia Hogan
9743 Saye Street
Jacksonville, FL.
32225

American Express Credit Card $3,500.00
clo Becket and Lee
LLP

PO Box 3001
Malvern, PA 19355 ;
Internal Revenue Taxes $225.00
Service

PO Box 7346
Philadelphia, PA
19101-7346 ;
Department of Taxes $70.00
Revenue

PO Box 6668
Tallahassee, FL
32314

Albert Franson, Services $0.00
Esquire

1400 Prudential Dr
Suite §
Jacksonville, FL
32207
BB&T Overdraft fees $0.00
In Care of :

Bankruptcy Dept
PO Box 1847
Wilson, NC 27894

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 3 of 14

Fillin this information to identify the case:

Debtorname —PAVMED INC.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

 

Case number (itknown) 6:19-bk-03300
: [] Check if this is an
amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/45

 

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

ja. Real property:
Copy line 88 from Schedule A/B.......cccccccccccccccccseecececcceeseeceececeeneeceseeeetaaseeseeceeeeeeusaeceaeceeetaesenenuseeeceesseeneseneeteesseeeas

1b. Total personal property:
Copy line 91A from Schedule A/B..u.......cccccccceceeccceceec esses teeeeeevesecnaaeesecnnesseeseneeseeeaecnsesaeeeaeenaeraeseseenaveeneesseseeesaenees

 

1c. Total of all property:
Copy line 92 from Schedule A/Booeecccccccsccsscsscssssessssevsssssssvssssteesssssssvesvevtssssssersseseusessessesnsstasustssssatesessnevuvetsseeesees $ 37,761.96

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.............cccee eee $ 110,372.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F ooo... ccc ccc ccreeenereseneseeeeeenectereeeassesseseensss

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..0..... cece cnet enteeteenettees

 

 

4, Total Tabtbities ooo eee ceccce cena cesenseneeecnsuee cen eeeenseseaseessacecseasssaacesaaecsaaceeuaceceaeescoacedaeeeeaeessdeereevsnessuseseages
Lines 2 + 3a + 3b

289,263.00

 

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 4 of 14

Fill.in this information to identify the case:

| Debtorname PAVMED INC.

 

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

| Case number (ifknown) 6:19-bk-03300 |
[1 Check if this is an
: amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/45

 

 

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include ail property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

Cl No. Go to Part 2.

E Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

3. Checking, savings, money market, or financial brokerage accounts (/dentify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number

BB&T (This amount was frozen by Geo
3.1. Genesis) Checking 6489 $21,315.36

 

 

 

4. Other cash equivalents (/dentify all)

 

5. Total of Part 1. $21,315.36

 

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

EB No. Go to Part 3.
( Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

 

[1 No. Go to Part 4.
Ef Yes Fill in the information below.

11. Accounts receivable

11a. 90 days old or less: 15,303.60 = - 0.00 =... $1 5,303.60
“face amount doubtful or uncollectible accounts EE

 

 

 

 

 

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20

Debtor PAVMED INC.

 

Name

12. Total of Part 3.
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

investments

Filed 05/30/19 Page 5 of 14

Case number (if known) 6:19-bk-03300

 

$15,303.60

 

 

13. Does the debtor own any investments?

Ea No. Go to Part 5.
(1 Yes Fill in the information below.

 

inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Ei No. Go to Part 6.
CJ Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Ei No. Go to Part 7.
(Cl Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

LI No. Go to Part 8.
Ef Yes Fill in the information below.

General description Net book value of Valuation method used
debtor's interest for current value
(Where available)

39. Office furniture
2-Office Chairs and Misc. Office Supplies

$0.00

Current value of
debtor's interest

$233.00

 

40. Office fixtures

41. Office equipment, including all computer equipment and
communication systems equipment and software
HP Officejet Pro 8600 Plust and HP Officejet
4620, Verifone VX570 Credit Card Swipe only
terminal, Replacement Verifone VX570 Credit
Card Swipe w/ Chip Reader Terminal, Apple
Macbook Pro

$0.00

$315.00

 

 

2-Office 365 Subscription, Prepaid Web
hosting, Prepaid encrypted email, and Website

$0.00

$595.00

 

 

 

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card

collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
Add lines 39 through 42. Copy the totai to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

_. $1,143.00

 

page 2

Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 6 of 14

Debtor PAVMED INC. Case number (ifknown) 6:19-bk-03300

 

 

Name

EE No
Cl Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
Ei No
Cl Yes

Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

Ei No. Go to Part 9.
C Yes Fill in the information below.

Real property

 

54. Does the debtor own or lease any real property?

Ei No. Go to Part 10.
(J Yes Fill in the information betow.

et 148 10 Intangibles and intellectual property

 

59. Does the debtor have any interests in intangibles or intellectual property?

(No. Go to Part 11.
El Yes Fill in the information below.
General description Net book value of Valuation method used

debtor's interest for current value
(Where available)

Current value of
debtor's interest

 

 

 

 

 

 

 

60. Patents, copyrights, trademarks, and trade secrets
Trade name: Universal Interpreting $0.00 Unknown
61. Internet domain names and websites
62. Licenses, franchises, and royalties
63. Customer lists, mailing lists, or other compilations
64. Other intangibles, or intellectual property
65. Goodwill
66. Total of Part 10. $0.00
Add lines 60 through 65. Copy the total to line 89. ; —
67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
EE No
Cl Yes
68. ls there an amortization or other similar schedule available for any of the property listed in Part 10?
BI No
C Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
Ei No
Cl Yes
Part 11: All other assets
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 7 of 14

Debtor PAVMED INC. Case number (if known) 6:19-bk-03300

Name

70. Does the debtor own any other assets that have not yet been reported on this form?
Include ail interests in executory contracts and unexpired leases not previously reported on this form.

El No. Go to Part 12.
CJ Yes Fill in the information below.
\

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4
Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
Debtor PAVMED INC.

Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 8 of 14

 

Name

Part 12: Summary

In Part 12 copy all of the totals from the earli

80.

81.
82.
83.
84.
85.

86.

87.
88.

89.

90.

91.

92.

Official Form 206A/B

 

rparts ofthe form

 
 
 

‘Current value of
‘personal property

   

Type of property

   

Cash, cash equivalents, and financial assets.

Copyline 5, Partt $ 921,315.36
Deposits and prepayments. Copyline9,Part2, $0.00
Accounts receivable. Copy line 12, Part 3. «$15,303.60
Investments. Copy line 17, Part 4. «$0.00
Inventory. Copyline23,Parta, $0.00
Farming and fishing-related assets. Copy line 33,Part6. $0.00.
Copy tine 43. Pe ixtures, andequipment; andcollectibies, Ss $° 4 4 43.00
Machinery, equipment, and vehicles. Copy line 51, Part &. 0.00

  

Case number (/f known) 6:19-bk-03300

 

 

Current value ofreal __

property

 

 

 

 

 

 

 

 

 

Intangibles and intellectual property. Copy line 66, Part?10. $0.00

All other assets. Copy line 78, Part 11. Fo $0.00,

Total. Add lines 80 through 90 for each column $37,761.96 + 91b. — _ $0.00_

Total of all property on Schedule A/B. Add lines 91a+91b=92 $37,761.96

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Schedule A/B Assets - Real and Personal Property

 

 

page 5

Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 9 of 14

 

Fill in this information to identify the case:

 

| Debtorname PAVMED INC.

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

‘Case number (known) 6:49-bk-03300 |

i

(1 ~Check if this is an
! amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
Cl No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
Ei Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim. Amount of claim Value of collateral
that supports this

Do not deduct the value claim

Column A Column B

 

 

 

 

 

 

 

 

 

 

— of collateral.
2.1 | GEO Genesis, Inc. Describe debtor's property that is subject to a lien $110,372.00 $37,761.96
Creditor's Name All assets
and Edward & Patricia
Hogan
9743 Saye Street
Jacksonville, FL 32225
Creditor’s mailing address Describe the fien
Judgment
Is the creditor an insider or related party?
EB No
Creditors email address, if known | Yes
Is anyone else liable on this claim?
Date debt was incurred CNno
El Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Bino C] Contingent
C] ves. Specify each creditor, gi Unliquidated
including this creditor and its relative oO Disputed
priority.
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. $110,372.00.

List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. if additional pages are needed, copy this page.

Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity

 

Eric S. Kolar, Esquire
3305 Atlantic Blvd, Ste B Line _2.7_
Jacksonville, FL 32207

 

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 4
Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy

pt
Case 6:19-bk-03300-KSJ Doc 20 _ Filed 05/30/19 Page 10 of 14

Fill in this information to identify the case:

Debtorname PAVMED INC.

I

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

 

Case number (ifknown) 6:19-bk-03300

| (Check if this is an

}

| amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

[1] No. Go to Part 2.

EB Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

  

 

 

 

 

Total claim Priority amount
‘| Priority creditor's name and mailing address As of the petition filing date, the claim is: $70.00 $0.00
Department of Revenue Check all that apply.
PO Box 6668 El contingent
Tallahassee, FL 32314 D unliquidated
CJ Disputed
Date or dates debt was incurred Basis for the claim:
Taxes
Last 4 digits of account number ls the claim subject to offset?
Specify Code subsection of PRIORITY Ei no
unsecured claim: 11 U.S.C. § 507(a) (8)
Cl ves
“| Priority creditor's name and mailing address As of the petition filing date, the claim is: $225.00 $0.00
Internal Revenue Service Check ail that apply.
PO Box 7346 C1 Contingent
Philadelphia, PA 19101-7346 C) unliquidated
0 Disputed
Date or dates debt was incurred Basis for the claim:
Taxes
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY El no
unsecured claim: 11 U.S.C. § 507(a) (8)
C] Yes
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

26457 Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 11 of 14

 

 

 

 

 

 

Debtor PAVMED INC. Case number (if known) 6:19-bk-03300
Name /
i230) Priority creditor's name and mailing address As of the petition filing date, the claim is: $60,000.00 $13,650.00
Michael Van Degna Check all that apply.
7862 W Irlo Bronson Hwy C1 Contingent
Unit 470 C3 Untiquidated
Kissimmee, FL 34747 C1 pisputed
Date or dates debt was incurred Basis for the claim:
Wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY EB No
unsecured claim: 11 U.S.C. § 507(a) (4)
Cl yes
24 | Priority creditor's name and mailing address As of the petition filing date, the claim is: $70,000.00 $13,650.00

Patricia A. Van Degna
7862 W Irio Bronson Hwy
Unit 470

Kissimmee, FL 34747

 

Date or dates debt was incurred

Check ail that apply.
C] Contingent

0 Unliquidated

0 Disputed

Basis for the claim:
Wages

 

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (4)

is the claim subject to offset?

2 No
TC yes

 

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

 

out and attach the Additional Page of Part 2.

Amount of claim

 

 

 

 

 

(3.4 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. so Unknown,
Albert Franson, Esquire C] contingent
1400 Prudential Dr Cl unliquidated
Suite 5 , C] pisputed
Jacksonville, FL. 32207 .
; Basis forthe claim: Services
Date(s) debt was incurred _ OO
Last 4 digits of account number _ Is the claim subject to offset? Eno Oyes
(3.2 "| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,500.00
American Express C1 contingent
clo Becket and Lee LLP 1 unliquidated
PO Box 3001 C1 pisputed
Malvern, PA 19355 Credit Card
Basis for the claim: Credit Car
Date(s) debt was incurred _ as
Last 4 digits of account number Is the claim subject to offset? Eno Clves
- | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. _ ___ Unknown.
BB&T CJ contingent
In Care of Bankruptcy Dept C1 unliquidated
PO Box 1847 C1 pisputed
Wilson, NC 27894 Overdraft f
Basis for the claim: Overaratt fees
Date(s) debt was incurred _ ' im: Leveroran Tees
Last 4 digits of account number Is the claim subject to offset? Bno Cves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 12 of 14

 

 

Debtor PAVMED INC. Case number (if known) 6:19-bk-03300
Name
34) Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. —____ $45,096.00
Michael & Patricia Van Degna contingent
263 Aldridge Lane CI Untiquidated
Unit 470 C] Disputed

Davenport, FL 33897

Date(s) debt was incurred _
Last 4 digits of account number Is the claim subject to offset? Fano Clyes

Basis for the claim: Note

List Others to Be Notified About Unsecured Claims

 

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address On which line in Parti or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any

Total Amounts of the Priority and Nonpriority Unsecured Claims

 

§. Add the amounts of priority and nonpriority unsecured claims.

  

 

 

 

 

| Tolalofcigimamounts
5a. Total claims from Part 1 5a. $ 430,295.00
5b. Total claims from Part 2 5. + $ © | 48,596.00
5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 5. 8 178,891.00
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 3

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 _ Filed 05/30/19 Page 13 of 14

Fill in this information to identify the case:

 

Debtorname PAVMED INC.

 

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number (ifknown) 6:19-bk-03300

i
i

 

(1 Check if this is an
amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
(1 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

El Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Service Agreement -

lease is for and the nature of Virtual Office
the debtor's interest (Software)

State the term remaining PhoneFusi
oneFusion

 

 

 

List the contract number of any 4380 NE 11th Ave.
governmentcontract ss ; Bowling Green, FL. 33834 ;
2.2. State what the contract or Service Agreement -

lease is for and the nature of Business class wifi
the debtor's interest

State the term remaining Month-to-Month

 

 

 

 

Spectrum
List the contract number of any 4515 S. Falkenburg Rd.
government contract Riverview, FL 33578-8652
2.3. State what the contract or Service Agreement for
lease is for and the nature of | Business Phones
the debtor's interest
State the term remaining Month-to-Month .
T-Mobil
List the contract number of any PO Box 790047
government contract Saint Louis, MO 63179
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-03300-KSJ Doc 20 Filed 05/30/19 Page 14 of 14

ane elt init aCe CF

 

i

Debtorname PAVMED INC.

 

1

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

[Case number (known) 6:19-bk-03300

 

 

Official Form 206H

Schedule H: Your Codebtors

{1 Check if this is an
amended filing

42/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the

Additional Page to this page.

1. Do you have any codebtors?

CJ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

I Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1: Codebtor

Column 2: Creditor

 

 

Name Mailing Address Name Check all schedules
that apply:
2.1. Michael Van 7862 W irlo Bronson Hwy GEO Genesis, Inc. Bp 24
Degna Unit 470 0 E/F
Kissimmee, FL. 34747 OG —
3rd Party Defendant _
2.2 Patricia A. Van 7862 W Irlo Bronson Hwy GEO Genesis, Inc. Bp 2.4
Degna Unit 470 O er
Kissimmee, FL 34747 oc a
3rd Party Defendant _
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
